Citation Nr: 0934465	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-06 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right lower extremity radiculopathy.

3.  Entitlement to an effective date prior to February 3, 
2006 for the grant of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to May 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO decision, which 
continued an evaluation of 40 percent for service-connected 
degenerative disc disease of the lumbar spine, L4-5, and 
granted service connection for radiculopathy of the right 
lower extremity, assigning an evaluation of 10 percent, 
effective March 16, 2004.

The Board notes that the Veteran's representative argued in a 
September 2007 statement that he filed a timely substantive 
appeal with respect to a March 2003 statement of the case 
(SOC) addressing a November 2002 denial of a claim for 
service connection for schizoaffective disorder (claimed as a 
nervous disorder).  The Veteran submitted a VA Form 9 Appeal 
on March 15, 2004.  The Veteran was informed on July 2, 2004 
that this VA Form 9 Appeal was untimely.  As the March 15, 
2004 VA Form 9 Appeal was clearly submitted well over 1 year 
after the November 2002 rating decision was issued and well 
over 60 days after the March 2003 SOC was issued, this appeal 
was clearly untimely. 

The Board has considered the recent case of Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) found 38 U.S.C.A. § 7105 was not intended to 
foreclose the Board's exercise of jurisdiction over a matter 
in which a substantive appeal was untimely.  Consequently, 
because the 60-day filing period is not jurisdictional, VA 
may waive any issue of timeliness in the filing of the 
substantive appeal, either explicitly or implicitly, and is 
not required to close an appeal for failure to file a timely 
substantive appeal.  The Court in Percy also went on to 
determine that any issue concerning the timely filing of the 
substantive appeal in that particular case was waived by VA, 
due to the fact that VA seemed to have treated the Veteran's 
appeal as if it were timely perfected for more than 5 years 
before being raised by the Board in the first instance, 
including almost 2 years after a Board hearing was held on 
the claim.

In the case, however, the Veteran was at no time led to 
believe that his March 2004 appeal was timely.  As such, 
while the Board acknowledges that the Court in Percy allowed 
VA to waive any issue of timeliness in the filing of the 
substantive appeal, either explicitly or implicitly, and in 
finding that VA is not required to close an appeal for 
failure to file a timely substantive appeal, determined that 
the Veteran's appeal should not be dismissed due to the fact 
that it had been treated as on appeal for 5 years, the Board 
finds that the facts in this case are distinguished from the 
facts of Percy, in that this issue has never been treated as 
on appeal to the Board and the Veteran has consistently been 
informed of such.  For this reason, and as no explanation as 
been provided as to why that document was not submitted 
within one year of the initial decision or within 60 days of 
the SOC, the Board finds that the matter is not presently on 
appeal.

The issue of entitlement to an effective date prior to 
February 3, 2006 for the grant of entitlement TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar disc disease is 
manifested by complaints of pain; a forward flexion of 55 
degrees, further limited by pain and stiffness in the lumbar 
region at 55 degrees but no functional impairment; an 
extension of 30 degrees with minimal discomfort at 30 degrees 
but no functional impairment; and the ability to right and 
left lateral bend at 25 degrees with minimal discomfort at 25 
degrees but no functional impairment.  

2.  The Veteran's service-connected right lower extremity 
radiculopathy is manifested by complaints of pain radiating 
into the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected lumbar disc disease have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected right lower extremity 
radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for increased ratings, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for a back disability was 
established in 1997, and the current appeal arose from a 
claim for an increased rating that was received in 2005.  In 
January 2006, prior to the initial adjudication of his claim, 
the RO sent the Veteran a VCAA letter, which indicated that 
he should provide evidence showing that his low back strain 
had increased in severity.  The January 2006 letter provided 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating, and it advised him of what VA would do to assist him 
in obtaining evidence.  In addition, in the March 2007 
Statement of the Case, the Veteran was also informed that the 
evidence needed to show what impact his condition and 
symptoms had on his employment and daily life, and he was 
provided notice as to the effective date element of his 
claim.

Although his claim was not subsequently readjudicated 
following the Statement of the Case, the record reflects that 
the Veteran has had ample time since then to provide 
additional evidence or argument.  Thus, any error with 
respect to the timeliness of the notice is nonprejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatments 
records and VA medical records are in the file.  The Board 
acknowledges that the Veteran indicated in a January 2007 
statement that he has been receiving Social Security 
Administration (SSA) disability benefits since 1996 and that 
VA has failed to obtain these records.  However, the Board 
notes that VA did request these records in May 2001.  An 
August 2001 response from SSA reflects that the only medical 
records on file with SSA are the records that SSA requested 
from VA.  As such, VA already has copies of all relevant 
medical records in the possession of SSA.  Therefore, the 
Board finds that the record contains sufficient evidence to 
make a decision on the claims, and VA has fulfilled its duty 
to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

With regard to the Veteran's claims for increased ratings, 
the RO provided the Veteran with an examination for these 
disabilities most recently in August 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
lumbar disc disease or service-connected right lower 
extremity radiculopathy since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision with 
regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  But where service connection 
has already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  See Francisco v.  Brown, 7 Vet. 
App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar disc disease.

The Veteran has been assigned a 40 percent evaluation under 
Diagnostic Code 5242 for his service-connected lumbar disc 
disease.  The Veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the Veteran's 
claim was received in 2004, only the current rating formula 
must be considered and any regulation changes made prior to 
the September 26, 2003 changes are irrelevant for the 
purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
in August 2006.  The examiner reviewed the claims file.  At 
this examination, it was noted that the Veteran is 
unemployed.  The Veteran asserted that, because of his 
multiple psychological and health problems, he is unable to 
maintain employment.  The Veteran described low back pain 
with right-sided radiculopathy with an intermittent numbness 
of the right lower extremity.  The Veteran denied any bowel 
or bladder incontinence and reported that uses a cane for 
ambulation.  The Veteran reported difficulty with prolonged 
walking, standing, or lifting.  Upon examination, the Veteran 
was noted as ambulating with a slight antalgic gait.  He is 
able to toe raise and heel raise.  The Veteran was noted as 
having a forward flexion of 55 degrees, further limited by 
pain and stiffness in the lumbar region at 55 degrees but no 
functional impairment.  He has an extension of 30 degrees 
with minimal discomfort at 30 degrees but no functional 
impairment.  He is able to right and left lateral bend at 25 
degrees with minimal discomfort at 25 degrees but no 
functional impairment.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar spine with the right-
sided radiculopathy.  The examiner noted that the ranges of 
motion during passive, active, and repetitive motions are the 
same.  There is no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or flare-ups.  
The examiner further noted that there are no incapacitating 
episodes or radiation of pain, and no neurologic findings or 
effect on the usual occupation or daily activities.  The 
examiner concluded by stating that the Veteran's orthopedic 
problems would prevent him from performing strenuous physical 
laborious type activities, such as heavy lifting more than 20 
pounds.  He could, however, still perform desk-type work.

In January 2006, the Veteran underwent a VA examination as 
well.  The Veteran reported low back pain and pain that 
radiates down the right lower extremity.  The Veteran 
reported no incapacitating episodes.  The Veteran was noted 
as having some issues with urination secondary to prostate 
workup.  He has had no bowel or bladder incontinence.  He 
reported no focal neurological deficits but reports 
occasional give away weakness of his lower extremities.  He 
uses a cane.  He has a slight antalgic gait and is able to 
toe and heel raise.  He has a forward flexion of 70 degrees 
further limited by pain and stiffness at 70 degrees.  He is 
able to extend to 30 degrees without pain.  He is able to 
right and left lateral bend to 25 degrees without pain and 
twist each side 30 degrees with minimal discomfort at 30 
degrees.  The ranges of motion during passive, active, and 
repetitive motions are the same.  There is no limitation 
secondary to weakness, fatigability, incoordination, or 
flare-ups.  The examiner noted no incapacitating episodes or 
radiation of pain, and no neurologic findings or effect on 
the usual occupation or daily activities.  The examiner noted 
that the Veteran had no evidence of spasms.  He has some mild 
loss of lordosis of the lumbar spine and some mild tenderness 
to palpation along the right lower lumbar spine.  The Veteran 
was diagnosed with degenerative disc disease of the lumbar 
spine at L4-L5 and L5-S1 with right-sided radiculopathy.  

The Board notes that the claims folder also contains VA 
medical records.  In a June 2006 VA treatment record, the 
Veteran was noted as having chronic lumbar radiculopathy.  In 
an October 2005 VA treatment record, the Veteran was noted as 
having low back pain with spina bifida.  

The Board notes that the Veteran's service-connected lumbar 
disc disease is currently evaluated at 40 percent.  As such, 
to warrant an increased evaluation, the medical evidence of 
record must reflect that the Veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  As the claims file contains 
no such medical evidence, an increased rating may not be 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, it was specifically noted at 
the August 2006 VA examination that there is no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  At the January 2006 VA 
examination, it was specifically noted that there is no 
limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  In light of these clinical 
findings, the Board concludes that the preponderance of the 
evidence is against assigning a disability rating in excess 
of 40 percent based on functional loss. 

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes.  The Veteran was noted at both the January 2006 and 
August 2006 VA examinations as having no incapacitating 
episodes.  As such, an increased rating cannot be assigned 
under this criteria.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
The Board notes that the Veteran has complained of radiating 
pain down his right lower extremity.  However, these symptoms 
are being addressed as a separate claim, as discussed below.  
The claims folder contains no clinical evidence demonstrating 
objective neurologic abnormalities other than the Veteran's 
radiating pain into his right lower extremity.  As such, the 
evidence of record does not support assigning a separate 
rating based on neurological abnormalities, other than those 
associated with the Veteran's right leg complaints.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  There is no 
evidence that the Veteran requires frequent or lengthy 
periods of hospitalization for his service-connected 
disability, and there is no evidence of any finding of 
exceptional symptomatology or limitation beyond that 
contemplated by the schedule of ratings.  Additionally, it 
was specifically noted at the August 2006 VA examination 
that, while the Veteran's orthopedic problems would prevent 
him from performing strenuous physical laborious type of 
activities, such as heavy lifting more than 20 pounds, the 
Veteran could perform desk-type activities.  Therefore, 
although the Veteran has asserted that his mental and 
physical disabilities render him unable to work, the Board 
concludes that the greater weight of probative evidence is 
against finding that the Veteran's lumbar disc disease alone 
is so severe as to result in marked interference with 
employment.  As such, the Board finds that a 40 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran, and that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 40 percent for the 
Veteran's service-connected lumbar disc disease, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Hart, supra.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right lower extremity radiculopathy. 

The Veteran has also been assigned a 10 percent evaluation 
under Diagnostic Code 8521 for his service-connected right 
lower extremity radiculopathy.  The Veteran seeks a higher 
rating.

Diagnostic Code 8521 provides for a 40 percent rating for 
complete paralysis of the external popliteal nerve (common 
peroneal) where there is foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).  A 30 percent evaluation is 
warranted for severe incomplete paralysis.  A 20 percent 
evaluation is assigned where there is moderate incomplete 
paralysis and a 10 percent evaluation is warranted for mild 
incomplete paralysis.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2008).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

As discussed above, the Veteran underwent a VA examination in 
August 2006.  The examiner reviewed the claims file.  At this 
examination, it was noted that the Veteran is unemployed.  
The Veteran asserted that, because of his multiple 
psychological and health problems, he is unable to maintain 
employment.  The Veteran described low back pain with right-
sided radiculopathy with an intermittent numbness of the 
right lower extremity.  The Veteran denied any bowel or 
bladder incontinence and reported that uses a cane for 
ambulation.  The Veteran reported difficulty with prolonged 
walking, standing, or lifting.  Upon examination, the Veteran 
was noted as ambulating with a slight antalgic gait.  He is 
able to toe raise and heel raise.  On peripheral nerve 
examination, he was also noted as having 5/5 quadriceps, 
hamstrings, dorsiflexion, plantarflexion, and extensor 
hallucis longus function.  He has 2+ symmetrical deep tendon 
reflexes of the patellas and Achilles tendons.  His bilateral 
lower extremity deep tendon reflexes appear to be brisk.  He 
has 3 to 4 beats of unsustained clonus on both lower 
extremities.  He has no evidence of muscle atrophy on the 
lower extremities.  The examiner further noted that there are 
no neurologic findings or effect on the usual occupation or 
daily activities.  

In January 2006, the Veteran underwent a VA examination as 
well.  The Veteran reported low back pain and pain radiating 
down the right lower extremity.  The Veteran reported no 
incapacitating episodes.  The Veteran was noted as having 
some issues with urination secondary to prostate workup.  He 
has had no bowel or bladder incontinence.  He reported no 
focal neurological deficits but did report occasional give 
away weakness of his lower extremities.  He uses a cane.  He 
has a slight antalgic gait and is able to toe and heel raise.  
The examiner noted no neurologic findings or effect on the 
usual occupation of daily activities.  The Veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
at L4-L5 and L5-S1 with right-sided radiculopathy.  On motor 
examination, he was noted as having 5/5 quadriceps, 
hamstrings, dorsiflexion, plantarflexion, and extensor 
hallucis longus function.  He was noted as having some 
deconditioning of both lower extremities, which appears to be 
symmetrical.  He has 2+ symmetrical deep tendon reflexes of 
the patellas and Achilles tendons.  He has no clonus on both 
lower extremities. 

The Board has considered whether the Veteran's radiculopathy 
of the right lower extremity warrants an increased 
evaluation.  However, upon review of the relevant medical 
evidence of record, the Board does not find that the 
Veteran's symptoms reflect moderate incomplete paralysis or 
greater.  The August 2006 VA examination noted that the 
Veteran was able to toe and heel raise.  His numbness was 
intermittent.  He has 5/5 quadriceps, hamstrings, 
dorsiflexion, plantarflexion, and extensor hallucis longus 
function.  He has 2+ symmetrical deep tendon reflexes of the 
patellas and Achilles tendons.  He has no evidence of muscle 
atrophy on the lower extremities, and the examiner noted that 
there are no neurologic findings or effects on the usual 
occupation or daily activities.  At the January 2006 VA 
examination, he reported no focal neurological deficits and 
only occasional give away weakness of his lower extremities.  
He was able to toe and heel raise, and the examiner noted no 
neurologic findings or effects on the usual occupation or 
daily activities.  He was noted as having 5/5 quadriceps, 
hamstrings, dorsiflexion, plantarflexion, and extensor 
hallucis longus function.  He has 2+ symmetrical deep tendon 
reflexes of the patellas and Achilles tendons.  Additionally, 
his subjective complaints also appear consistent with a 
finding of no more than mild neurological manifestation.  As 
such, an increased evaluation is not warranted under 
Diagnostic Code 8521.

The Board has considered whether an increased evaluation 
could be assigned under an alternative diagnostic code used 
in rating disease of the peripheral nerves.  38 C.F.R. 
§ 4.124a (2008).  However, the Board finds that Diagnostic 
Code 8521 is the most appropriate diagnostic code for 
evaluating the Veteran's service-connected disability.  As 
such, an increased rating is not warranted under an 
alternative diagnostic code.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  There is no 
evidence that the Veteran requires frequent or lengthy 
periods of hospitalization for his service-connected 
disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  Additionally, it was specifically noted 
at the January 2006 and August 2006 VA examinations that 
there are no neurologic findings or effects on the usual 
occupation or daily activities.  The Board finds that a 10 
percent evaluation adequately reflects the clinically 
established impairment experienced by the Veteran.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

The Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 10 percent for the 
Veteran's service-connected right lower extremity 
radiculopathy, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is 
not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings is not for application.  
Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar disc disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected right lower extremity radiculopathy is 
denied.


REMAND

The Board notes that, in a December 2006 rating decision, the 
RO granted entitlement to TDIU, effective February 3, 2006.  
The Veteran submitted a statement in January 2007 in which he 
indicated that he disagreed with the effective date assigned 
to his grant of entitlement to TDIU.  The Veteran was not 
afforded a SOC addressing this issue.  The claim must now be 
remanded to allow the RO to provide the Veteran with an 
appropriate SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as 
to the issue of entitlement to an 
effective date prior to February 
3, 2006 for the grant of 
entitlement to TDIU.  The Veteran 
should be informed that he must 
file a timely and adequate 
substantive appeal in order to 
perfect an appeal of this issue 
to the Board.  If a timely 
substantive appeal is not filed, 
the claim should not be certified 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


